     DAVID D. FISCHER (SBN 224900)
 1   LAW OFFICES OF DAVID D. FISCHER, APC
 2
     5701 Lonetree Blvd. Suite 312
     Rocklin, CA 95765
 3   (916) 447-8600 - Telephone
     (916) 930-6482 – Fax
 4
     davefischer@yahoo.com – E-mail
 5
     Attorney for Defendant
 6   MYRNA KAWAKAMI
 7
                    IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                             EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                 )
11                                             )       No. 2:19-CR-0067 TLN
                                               )
12         Plaintiff,                          )       STIPULATION AND ORDER
                                               )       CONTINUING THE STATUS
13
     v.                                        )       CONFERENCE TO MARCH 19, 2020,
                                               )       AT 9:30 A.M.
14                                             )
     MYRNA KAWAKAMI,                           )
15                                             )
                                               )
16         Defendant.                          )
                                               )
17                                             )
                                               )
18                                             )
                                               )
19                                             )
                                               )
20                                             )
21

22                                      STIPULATION
23         IT IS HEREBY STIPULATED AND AGREED between the defendant, MYRNA
24   KAWAKAMI, by and through her undersigned defense counsel, and the United States
25   of America, by and through its counsel, and MIRA CHERNICK, Assistant U.S. Attorney,
26   that the status conference presently set for December 5, 2019, should be continued to
27   March 19, 2020, and that time under the Speedy Trial Act should be excluded from
28   between those dates.


     STIPULATION AND ORDER                         1
 1          The reasons for the continuance are that the defense is still reviewing discovery
 2   already provided. It has become necessary for the defense to retain an expert to extract
 3   electronic discovery provided from the defendant’s electronic devices so that it can be
 4   examined.    Defense counsel needs more time to review the discovery, conduct
 5   investigation, and otherwise prepare for trial.    The continuance is also necessary to
 6   ensure continuity of counsel. Accordingly, the time between December 5, 2019, and
 7   March 19, 2020, should be excluded from the Speedy Trial calculation pursuant to Title
 8   18, States Code, Section 3161(h)(7)(B)(iv) and Local Code T-4 for defense preparation.
 9   The parties stipulate that the ends of justice served by granting this continuance outweigh
10   the best interests of the public and the defendant in a speedy trial. 18 U.S.C.
11   §3161(h)(7)(A).
12

13   Dated: November 27, 2019                                 U.S. ATTORNEY
14
                                                       by:    /s/ David D. Fischer for
15                                                            MIRA CHERNICK
                                                              Assistant U.S. Attorney
16
                                                              Attorney for Plaintiff
17

18

19   Dated: November 27, 2019                                 /s/ David D. Fischer
                                                              DAVID D. FISCHER
20                                                            Attorney for Defendant
21                                                            MYRNA KAWAKAMI

22
                                             ORDER
23

24
     IT IS SO FOUND AND ORDERED this 2nd day of December, 2019.
25

26

27

28                                                       Troy L. Nunley
                                                         United States District Judge

     STIPULATION AND ORDER                        2
